      Case 6:19-cv-00040 Document 1 Filed on 05/06/19 in TXSD Page 1 of 6




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         VICTORIA DIVISION

MARK D. MARAGGIA                             §     CIVIL ACTION NO.
         Plaintiff,                          §     ______________________
                                             §
vs.                                          §
                                             §
SHOPPA’S FARM SUPPLY, INC.,                  §     JURY DEMAND
         Defendant.                          §
                                             §

                                  COMPLAINT

      1.    Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to

remedy situations “detrimental to the maintenance of the minimum standard of

living necessary for health, efficiency, and general well-being of workers.” 29

U.S.C. § 202(a). To achieve this broad remedial purpose, the FLSA establishes

minimum wage and overtime requirements for covered employees. 29 U.S.C.

§§ 206, 207. These provisions, coupled with an effective integrated cause of

action within the FLSA, prevent employers from pilfering the wages

rightfully earned by their employees.

                             Jurisdiction and Venue

      2.    This Court has subject matter jurisdiction of this action pursuant to 28

U.S.C. § 1331 as this case is brought under the laws of the United States, and

specifically the FLSA, 29 U.S.C. § 216(b).
      Case 6:19-cv-00040 Document 1 Filed on 05/06/19 in TXSD Page 2 of 6




       8.    Venue is proper in the Southern District of Texas Victoria Division

pursuant to 28 U.S.C. § 1391(b) because Defendant conducts business in this

district.

                                      Parties

       9.    Plaintiff Mark D. Maraggia is an individual who resides in Victoria,

Texas.

       10.   Defendant Shoppa’s Farm Supply, Inc. (“Shoppa’s” or “Defendant”)

is a Texas for-profit corporation, which does business in Texas. Defendant may be

served process through its registered agent as follows: Christopher A. Shoppa,

25830 US 59 RD, El Campo, Texas 77437.

                                 FLSA Coverage

       11.   At all material times, Defendant has been an employer within the

meaning of the FLSA. 29 U.S.C. § 203(d).

       12.   At all material times, Defendant has been an enterprise within the

meaning of 29 U.S.C. § 203(r).

       13.   At all material times, Defendant has been an enterprise in commerce

or in the production of goods for commerce within the meaning of 29 U.S.C.

§ 203(s)(1) due to the fact Defendant has and continues to have employees

engaged in commerce.




                                         2
     Case 6:19-cv-00040 Document 1 Filed on 05/06/19 in TXSD Page 3 of 6




      14.   Defendant has an annual gross business volume of not less than

$500,000, thereby exceeding the statutory standard. 26 U.S.C. § 203 (s)(1)(A)(ii).

      15.   At all material times, Plaintiff was an individual employee who

engaged in commerce or in the production of goods for commerce as required by

29 U.S.C. § 206-207.

      16.   While employed by Shoppa’s as a technician, Plaintiff’s primary

work consisted of manual labor. He was a non-exempt employee under the FLSA.

                                       Facts

      17.   Shoppa’s is a retailer of new and used agricultural, construction, and

landscaping equipment. It has eight locations in Texas, including one in Victoria,

where Plaintiff worked.

      19.   Shoppa’s employed Plaintiff as a technician from January 3, 2012, to

February 8, 2019.

      20.   Since at least 2016, Plaintiff’s hourly rate has been $20.00, and his

overtime hour rate has been $30.00. Shoppa’s also paid Plaintiff performance

incentives in 2016, 2017, 2018, and 2019, pursuant to the Shoppa’s Farm Supply

Service Incentive Plan (the “Plan”). The Plan, instituted on a company-wide basis

in 2013 and revised periodically (the most recent being in January 2019), provided

performance-based pay incentives that should have been included in calculating




                                         3
      Case 6:19-cv-00040 Document 1 Filed on 05/06/19 in TXSD Page 4 of 6




the overtime rate in the pay periods when they were earned, as required by 29

U.S.C. § 207(e) and 29 C.F.R. § 778.209(a). But they never were: Mr. Maraggia’s

rate in 2016-2019 was $30.00/hour for all overtime hours.

                       Count One: Violation of 29 U.S.C. § 207

       21.      Plaintiff incorporates the preceding paragraphs by reference.

       22.      Defendant violated the FLSA by failing to pay Plaintiff overtime at

the rate that accounted for incentive payments pursuant to the Plan, in violation of

29 U.S.C. § 207(e) and 29 C.F.R. § 778.209(a).

       23.      No exemption provided in the FLSA or recognized by courts

authorized the Defendant not to pay complete, correctly calculated overtime wages

to Plaintiff.

       24.      Defendant’s failure to pay overtime properly to Plaintiff in violation

of the FLSA was willful and not based on a good faith belief that its conduct did

not violate the FLSA. The foregoing conduct, as alleged, constitutes a willful

violation of the FLSA within the meaning of 29 U.S.C. § 255(a). Therefore, a

three-year statute of limitations applies to this action.

                                        Damages

       25.      Plaintiff is entitled to recover his unpaid overtime compensation.

       26.      Plaintiff is entitled to recover an amount equal to all his unpaid




                                             4
     Case 6:19-cv-00040 Document 1 Filed on 05/06/19 in TXSD Page 5 of 6




overtime wages as liquidated damages. 29 U.S.C. § 216(b).

                                  Jury Demand

      27.   Plaintiff hereby demands a trial by jury.

                                Prayer for Relief

      28.   For these reasons, Plaintiff respectfully requests that judgment be

            entered in his favor awarding the following relief:

            a.    Overtime compensation for all hours worked over forty in a

                  workweek at the applicable time-and-a-half rate;

            b.    An equal amount as liquidated damages as allowed under the

                  FLSA;

            c.    Reasonable attorney’s fees, costs, and expenses of this action

                  as provided by the FLSA; and

            d.    Such other relief to which Plaintiff may be entitled, at law or in

                  equity.




                                         5
Case 6:19-cv-00040 Document 1 Filed on 05/06/19 in TXSD Page 6 of 6




                                    Respectfully submitted,

                                    MAREK, GRIFFIN & KNAUPP
                                    203 N. Liberty Street
                                    Victoria, Texas 77901
                                    Tel: (361) 573-5500
                                    Fax: (361) 573-5040

                                    By:

                                    /s/ Robert E. McKnight, Jr.
                                    Robert E. McKnight, Jr.
                                    Texas Bar No. 24051839

                                    Attorney for Mark D. Maraggia




                                6
